UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
OSHAINE MITCHELL,                                                      NOT FOR PUBLICATION

                          Plaintiff,
                                                                       MEMORANDUM AND ORDER
                 -against-
                                                                       18-CV-03124 (LDH)(LB)
MARILYN J. MOSBY, MEGAN GREENE,
MUSA HAMMETT, TONIANN GIGLIARDI,
ALEC McKENNA,

                           Defendants.
-----------------------------------------------------------x
LaSHANN DeARCY HALL, United States District Judge:
        Plaintiff Oshaine Mitchell, proceeding pro se, paid the filing fee to commence this action

against Defendants Marilyn J. Mosby, Megan Greene, Musa Hammett, Yoniann Gigliardi, and

Alec McKenna. Plaintiff asserts claims for common-law trespass, breach of trust and

confidence, and breaches of unspecified “dut[ies] and obligations.” (Compl. at 8, ECF No. 1.) 1

For the reasons set forth below, Plaintiff’s complaint is dismissed without prejudice pursuant to

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

                                              BACKGROUND 2

        On January 12, 2017, Plaintiff was stopped in Baltimore City, Maryland, by Maryland

Transit Authority (“MDTA”) police officers for failing to obey a traffic device. (Id. at 41.)

During a subsequent consent search, MDTA police officers discovered eighty (80) pounds of

marijuana. (Id.) Plaintiff was taken into custody. (Id.) The Court surmises from the documents

attached to the complaint that Plaintiff was released pending trial, the outcome of which is



1
 As the complaint and attachments are not consecutively paginated, the Court refers to the pages assigned by the
Electronic Case Filing System (“ECF”).
2
 The following facts are taken from the amended complaint and exhibits. They are assumed to be true for purposes
of the instant order.
unknown. (Id. at 22–23.) Subsequently, on March 8, 2018, the New Rochelle Police

Department notified Plaintiff that there was an active warrant for his arrest charging him with

criminal possession of a controlled substance in the 7th degree. (Id. at 15.) According to

Plaintiff, Defendants “forged instruments which interfered with [his] rights; refuse or neglected

to answer questions, denied access to . . . courts[,] and continue to prosecute” the charges against

him. (Id. at 8.) For relief, Plaintiff seeks the restoration of unspecified property, compensation,

and restitution. (Id.)

                                   STANDARD OF REVIEW

        Rule 12(h)(3) requires a court to dismiss an action if the court determines at any time that

it lacks subject-matter jurisdiction over the action. Fed. R. Civ. P. 12(h)(3). It has long been

settled that a federal court, whose jurisdiction is limited by the United States Constitution and

acts of Congress, has a duty examine its jurisdiction over an action sua sponte. Durant, Nichols,

Houston, Hodgson & Cortese-Costa P.C. v. Dupont, 565 F.3d 56, 62–63 (2d Cir. 2009) (citing

Louisville & Nashville R.R. v. Mottley, 211 U.S. 149, 152 (1908)). Under Rule 12(h)(3), a court

applies the same standard governing a motion to dismiss pursuant to Rule 12(b)(1) for lack of

subject-matter jurisdiction. Greystone Bank v. Tavarez, No. 09-CV-5192, 2010 WL 3325203, at

*1 (E.D.N.Y. Aug. 19, 2010).

        “A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.” Makarova v.

U.S., 201 F.3d 110, 113 (2d Cir. 2000). The plaintiff bears the burden of establishing beyond a

preponderance of the evidence that subject-matter jurisdiction exists. Id. “In reviewing a Rule

12(b)(1) motion to dismiss, the court ‘must accept as true all material factual allegations in the

complaint, but [the court is] not to draw inferences from the complaint favorable to plaintiff[ ].’”



                                                 2
Tiraco v. New York State Bd. of Elections, 963 F. Supp. 2d 184, 190 (E.D.N.Y. 2013) (quoting

J.S. ex rel. N.S. v. Attica Cent. Sch., 386 F.3d 107, 110 (2d Cir.2004)). Further, “[i]n resolving a

motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), a district court . . .

may refer to evidence outside the pleadings.” Makarova, 201 F.3d at 113.

                                                   DISCUSSION

         The basic statutory grants of federal subject-matter jurisdiction are contained in 28

U.S.C. §§ 1331 and 1332. A plaintiff properly invokes § 1331 jurisdiction when he pleads a

colorable claim arising under the Constitution or laws of the United States. Da Silva v. Kinsho

Int'l Corp., 229 F.3d 358, 363 (2d Cir. 2000). He invokes § 1332 jurisdiction when he presents a

claim between parties of diverse citizenship that exceeds the sum or value of $75,000. See

Arbaugh v. Y & H Corp., 546 U.S. 500, 513 (2006).

         Here, Plaintiff invokes the Court’s federal-question jurisdiction by checking the box

marked “Federal Question” on his form complaint, but he does not identify any federal statute or

constitutional provision at issue. (Compl. at 2.) Instead, he suggests a host of possible state-law

claims, including trespass, breach of trust, and dereliction of duty. (Id. at 8.) Even under the

most liberal construction, Plaintiff’s allegations do not implicate the Court’s federal-question

jurisdiction. Rather, as Plaintiff states, his claims arise under state law. 3 Thus, this Court does

not have federal-question jurisdiction over the instant action.


3
  Even if Plaintiff’s had alleged civil-rights claims pursuant to 42 U.S.C. § 1983, which he has not, this Court would
not be the proper venue to consider them. As relevant here, a civil action may be brought only in a judicial district
in which any defendant resides or where a substantial part of the events or omissions giving rise to the claim
occurred. 28 U.S.C. § 1391(b). In this case, it appears that Plaintiff’s arrests and prosecutions occurred in New
Rochelle and Baltimore City. Moreover, Defendants are alleged to reside in these locations. Thus, any claims
arising in New Rochelle could only be heard in the United States District Court for the Southern District of New
York, while claims originating in Maryland must be heard in the District of Maryland. See 28 U.S.C. § 112(b)
(Westchester County is located within the Southern District of New York); 28 U.S.C. § 100 (Maryland constitutes
one judicial district). Furthermore, given the vague and tenuous nature of Plaintiff’s allegations, the Court declines
to transfer this case to wither the Southern District of New York or the District of Maryland. See 28 U.S.C.
§ 1406(a) (“The district court of a district in which is filed a case laying venue in the wrong division or district shall

                                                            3
         Moreover, complete diversity of citizenship does not exist, as Plaintiff and Defendants

Gigliardi and McKenna are all identified as residents of New York, and Plaintiff does not

sufficiently allege that his claims could be worth more than $75,000. Thus, this Court does not

have diversity jurisdiction over the instant action.

                                                   CONCLUSION

         For the reasons set forth above, the complaint is dismissed without prejudice for lack of

subject matter jurisdiction, pursuant to Rule 12(h)(3). Although Plaintiff has paid the filing fee

to commence this action, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal

would not be taken in good faith and therefore in forma pauperis status is denied for purpose of

an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962). The Clerk of Court is

directed to enter judgment and close this case.


Dated: Brooklyn, New York
       February 8, 2019                                            SO ORDERED:

                                                                               /s/LDH
                                                                   LASHANN DEARCY HALL
                                                                   United States District Judge




dismiss, or if it be in the interest of justice, transfer such case to any district or division in which it could have been
brought.”).

                                                             4
